Oalhoon, J.,
dissenting in part, delivered the following opinion.
It is too narrow a construction to hold that the validity of the assessment to charge the citizen with liability for taxes on personalty depends on conformity to the printed list, or on its being sworn to as required. The formula prescribed by the statute is one thing;.what is or is not a substantial conformity to it is quite another. The ¡minted list contains divers items, as, to instance, “Cattle valued at -,” “Horses valued at --,” and so forth; and it was designed to have it show the number and value of the various articles, and then, “Amount of money on hand, on deposit, or loaned --,” “Amount of *157indebtedness to the party assessed which he regards as probably collectible -,” this being clearly regarded by the lawmakers as its value. The object of this itemization is to reach the various forms of value for which the party is assessable, and should be observed in assessment. But if the party assessed lists cattle, horses, mules, etc., valuing them without giving the number, value being aimed at and the number being a mere means to that end, if the end is attained, the taxpayer cannot object that he is not liable for the taxes on such value, and, he being bound, must be protected by the assessment as fully as if the forms of the statute had been observed. “Amount of money on hand,” although joined with “Money on deposit or loaned” in the formula, is in its nature distinct and taxable specifically. Amount of money on deposit or loaned is clearly comprehended by “’amount of indebtedness to the party assessed which he regards as probably collectible,” and if, in fact, money deposited or loaned was given in or listed as “indebtedness to the party,” etc., no wrong would result to the revenue; for, while the form given was not observed, the amount taxable of the party assessed would be reached. These printed lists, on which the tax list is to be made out, are delivered, alphabetically arranged, to the board of supervisors, who are supposed to examine and approve them, and any person thought not to have “given in a correct statement of his credits, or choses in action, or other property,” may be properly assessed by the board. Observe that code, § 3767, characterizes as “credits or choses in action” all dues to the party. Thus the party giving in the list is liable to be proceeded against for omission or undervaluation, and he is bound by the assessment. Id., §§ 3787, 3788, 3791, 3793. The assessment is committed to the assessor and board of supervisors. They represent the state and county. They have large power in dealing with the subject, and when the assessment is completed, the matter is ended, except as to property omitted — that is, some specific thing not embraced. “Amount” means aggregation, a sum total made up *158of particulars, and where the “amount of money on deposit, or loaned, or other indebtedness to the party assessed,” is listed, “credits or choses in action” are embraced, and cannot be said to have “escaped taxation by reason of not being assessed.” It was assessed. It may have been undervalued, but it was assessed, however much undervalued. "When the assessment is concluded by being dealt with by the assessor and the board of supervisors, it is ended, except as to distinct things not included in the assessment. As “amount” is made up of particulars valued in the aggregate, each particular being a factor in the aggregation, escape from taxation or assessment cannot be predicated of any of the factors. Appellee was assessed on “amount of indebtedness to the party assessed which he regards as probably collectible, $5,000.” The evidence shows that, included in the indebtedness to him, was a note for $150 for land sold, a note for money loaned $150, and a mercantile account for $1,600. which was a balance due him on a former year’s business as a merchant, and that he, without designating any particular sort of indebtedness, but having reference to all indebtedness due him, gave in the amount shown by the list. The view is not maintainable that the mercantile debt, accrued in a former year’s business, was included in the capital stock invested in merchandise, but the view is maintainable that this debt and the debt for money loaned, being factors in making up the “amount of indebtedness to the party assessed,” etc., cannot be said to have “escaped taxation by reason of not being assessed.” They were assessed, not specifically, but as elements of the amount given as the aggregate. They were undervalued just as lands, horses, mules, jewelry, etc., often are. But they were assessed, not as they should have been, it is true, but by those charged by law with the duty of assessing, and, as the law now is, that concluded the matter. Credits or choses in action, including the land note and money loaned, are to be assessed, not specifically, but by amount. A party is not required to list them, but to give the amount of their aggregate value — that is, *159the sum or amount of what is regarded as probably collectible, This amount is the value to be assessed and taxed. The oath, re-enforced by the fear of the penalty of perjury, is intended to probe the conscience to ascertain the amount which is taken as the value of solvent credits. If the oath be omitted, or á false one made, still, if the “amount” has been made up from consideration of all the dues to the party, an assessment has been made. In no other view can the citizen be protected from injustice. There is a wide difference between not being assessed and being improperly assessed, between undervaluation and no valuation, between assessment and reassessment. The legislature has not provided for reassessment at the instance of its revenue agent, but only for assessment of persons and property which “escaped taxation by reason of not being assessed.” Acts 1894, p. 29, ch. 34, sec. 3, which repealed certain sections of the code (ch. 126), limits this officer to persons and property that have “escaped taxation by reason of not being assessed,” which does not include such as have been assessed by the proper authorities, even though not properly assessed. The printed list embraces: “Jewelry valued at-,” “Gold or silver plate valued at-,” “Amount of capital employed in merchandise. or manufacturing-,” “Household furniture (over $250 in value) -.” There is manifestly no contemplation that sundry articles of jewelry, such as rings, earrings, brooches, bracelets, etc., or divers pieces of gold or silver plate, or multitudinous articles of household furniture, shall be listed. It is well known that such enumeration is never, and never has been, made. It will hardly be contended that one who had given in “Jewelry valued at -,” “Gold or silver plate valued at -,” “Household furniture (over $250) valued at ——,” or “Amount of capital employed in merchandise or manufacturing -”, filling out the blanks with definite sums, is liable, years afterward, to be reassessed as to these things. The supposed distinction between “credits or choses in action,” and other values, is more fanciful than real. Amount of in*160debtedness is not different from amount of any other thing. Different forms of expression are used, but the object is to tax value in the various sorts of property. One may have $10,000 of credits not worth $1,000. Money is the standard of value, and is taxed as such, but money loaned, or on deposit, is simply a chose in action, and may be of less value than the sum loaned or deposited. There is no question here of what the legislature might authorize. The question is what it has authorized. It has authorized, not a reassessment, not a nunc pro tunc assessment, but “an additional assessment,” to embrace property which “escaped taxation by reason of not being assessed.” Only property not assessed may be proceeded against. If it was assessed, however improperly, it does not come within the law. Our policy commits to local authorities the matter of taxation. Lists of taxables are provided for, details are regulated, and revisory power is lodged with the boards of supervisors, both as to the subjects of taxation and their valuation. Assessors are to report undervaluation, and the boards are to correct. This correction is final, and this is admitted, as to certain kinds of .property, but denied as to “credits” of various sorts. There is no just distinction. The printed lists are subdivided so as to call attention to the various subjects. But “money on deposit, or loaned, and amount of indebtedness,” etc., embrace all forms of indebtedness other than corporate or quasi corporate indebtedness. All individual indebtedness must consist of deposits, or loans otherwise than as deposits, or claims of dues'. Code, § 3767, uses the phrase “credits or dioses in action,” which shows the legislative understanding that these terms cover the various subdivisions of rights in action of whatever sort, and this section provides for a proper assessment of these things at the proper time, before approval of the roll. How may we distinguish between the effect of assessment of any sort of property and the “amount” of credits of any sort? If there be greater liability to evasion or fraud whereby values may escape taxation, that *161is for the legislature to guard against. Doubtless millions have escaped, so far as values go, in lands, mules, horses, jewelry, etc., by deliberate undervaluation, but that cannot be what is meant in the statute of 1894 (Laws 1894, ch. 34, sec. 3) by the' words “escaped taxation by reason of not being assessed.” It was surely not intended that assessments should be overhauled and proper valuation made. That would perhaps involve nearly every assessment made. Amount of value is what is meant. Of course the amount of money on hand and its value are the same. But it is not so of money loaned, whose value fluctuates, and yet it, as other indebtedness, is assessed according to value. The amount of the value of the entire indebtedness, of whatever it may consist, is listed and taxed, and there is nothing but ingenuity in the attempted distinction between different kinds of taxables. If part of the just valuation of a farm cannot be said to have “escaped taxation by reason of not being assessed,” it is impossible to see how part of the sum making the “amount” of indebtedness can be said to have not been assessed. One can no more be said to have escaped taxation than the other. The fact that there was not exact conformity to the different items of the list, since several amount to the same thing — that is, indebtedness, and the fact that oath was not administered, can make no difference. Oath might be required at any time. No objection was made. Power must be lodged somewhere. It has been lodged with the ' ásséssors and board of' supervisors. The citizen is absolutely bound by their action, and must, necessarily, be protected by it, at least until the legislature provides for a general overhauling, if it can and will do so, whereby all the sinners are to be brought to judgment. It will not do to stretch the law to meet supposed or real cases of the escape of large sums of proper valuation for taxation. There must be a finality. There must be one rule for the individual and for the state and counties in reference to assessments, so far as the end of controversy about values is concerned. If not, there is *162no safety for any citizen, however honest. Property being given in, whether under or over valued, must be conclusive. The state cannot concern herself, except where property is not given in. She must be controlled, as the citizen must be, by the final action of her own tribunals. Is there any other tribunal on earth whose decision does not bind both sides ? Is there any tribunal where it is allowed to set up fraud after final judgment unless it was discovered after the investigation, and was not discovered sooner, or might not have been with reasonable diligence ? I cannot conceive a case between the state and a citizen where the citizen only, and not the state, will be bound by the adjudication.